United States Court of Appeals
                           For the Eighth Circuit

                    ___________________________

                            No. 18-1705
                    ___________________________

                                  Steve Riley

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

              Commissioner, Social Security Administration

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                         Submitted: March 4, 2019
                           Filed: March 7, 2019
                               [Unpublished]
                              ____________

Before BENTON, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Steve Riley appeals the district court’s1 order upholding the denial of
supplemental security income. Initially, we agree with the Commissioner that Riley
cannot raise issues here that he did not raise below. See Gragg v. Astrue, 615 F.3d
932, 938 (8th Cir. 2010) (where issues were not raised in district court, this court
declined to consider them as appellant made no showing that manifest injustice would
otherwise result).

      We examine whether an administrative law judge’s (ALJ’s) decision is
supported by substantial evidence in the record as a whole, see Chismarich v.
Berryhill, 888 F.3d 978, 979 (8th Cir. 2018) (per curiam) (de novo review), and we
conclude that the ALJ’s residual functional capacity (RFC) findings properly
accounted for Riley’s mental impairments, see Boyd v. Colvin, 831 F.3d 1015, 1020
(8th Cir. 2016) (claimant’s RFC is based on all relevant evidence, including medical
records, observations of treating physicians and others, and claimant’s own
description of his limitations); Mabry v. Colvin, 815 F.3d 386, 390 (8th Cir. 2016)
(claimant has burden to establish RFC). Specifically, the ALJ gave valid reasons for
discounting Riley’s subjective mental complaints. See Bryant v. Colvin, 861 F.3d
779, 782-83 (8th Cir. 2017) (this court defers to ALJ’s credibility determination if it
is supported by good reasons and substantial evidence). Further, the ALJ properly
discounted the RFC opinion of psychologist Craig Barron, who assessed Riley only
once, as his assessments and diagnoses significantly differed from those of treating
physicians and psychologists. See Estes v. Barnhart, 275 F.3d 722, 725 (8th Cir.
2002) (ALJ may reject opinion of any medical expert if it is inconsistent with record
as whole). Finally, the ALJ’s mental RFC findings were consistent with the treatment
records, as well as the opinions of the reviewing psychologists. See Mabry, 815 F.3d
at 390 (because RFC is medical question, ALJ’s assessment of it must be supported


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.

                                         -2-
by some medical evidence of claimant’s ability to function in workplace). The
judgment is affirmed.
                      ______________________________




                                     -3-